Field, C. J.
The single question in this case is whether there was evidence for the jury that the plaintiff was in the exercise of due care. We think that there was. There was evidence that the car was going at a slow rate, that the plaintiff was nearly across the track at the time of the collision, that there was a high board fence on the southerly side of Main Street at its junction with Putnam Street which was an obstruction to the plaintiff’s westerly view of Main Street until he reached a point fifteen feet southerly of the south rail of the railway track in that street, that the plaintiff looked .up Main Street and saw nothing, that he heard no gong or bell, that he was going “ a little faster than a walk,” and “ slowed up a little before he got on to the track,” and that “ when he got on to the track he hurried up his horse.” We think this was evidence of the plaintiff’s due care, to be submitted to the jury. Driscoll v. West End Street Railway, 159 Mass. 142. Robbins v. Springfield Street Railway, 165 Mass. 30. White v. Worcester Consolidated Street Railway, 167 Mass. 43.

Exceptions overruled.